DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1, 2, and 6, in the reply filed on Jan. 7, 2021, is acknowledged. Claims 7, 8, 14-33, 35, 44, 46, and 47 have been canceled.  Claims 1-6, 9-13, 34, 36-43, 45, and 48 are pending, claims 3-5, 9-13, 34, 36-43, 45, and 48 are withdrawn for being directed to non-elected inventions.  Claims 1, 2, and 6 are examined in this Office Action.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 16 in line 19. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code such as “www.”. See MPEP § 608.01.

Claim Interpretation
	Claim 2, in part “a)” requires “an inducer” and “an inducible promoter” and it does not expressly state that the inducer acts to induce the inducible promoter (cause 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Indefiniteness
Claims 1, 2, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All dependent 
The claims are directed to a method of recombinantly producing a member of the globin family in a “contained system”.  It is unclear what systems would be encompassed by the recitation of “contained system”.  Does this include any plants grown in containers?  Doe the plants need to be contained within a greenhouse?  Or does the “contained system” need to be closed off; such as a sealed bioreactor?  The metes and bounds of the claims are not clear.
Claim 2 recites the limitation "the target product" in part “b)”.  There is insufficient antecedent basis for this limitation in the claim.  There is no “target product” recited previously in the claim.
Claim 2 recites the limitation "the plurality of seedlings" in part “b)”.  There is insufficient antecedent basis for this limitation in the claim.  There is no “plurality of seedlings” recited previously in the claim.
Claim 6 recites the limitation "processing the plurality of seedlings or plants" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 does not include any “plurality of plants”.

Failure to Further Limit
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 includes “wherein the isolating step comprises processing the plurality of seedlings or plants and purifying the member of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being obvious over Yusibov et al. (US Patent No. 7,692,063; issued on April 6, 2010) in view of Fraser et al. (WO 2015/038796; published on Mar. 19, 2015).
The claims are directed to a method of recombinantly producing a member of the globin family in a contained system, the method comprising: germinating a plurality of transgenic seeds in the contained system to produce a plurality of seedlings or plants, wherein each transgenic seed comprises a nucleic acid construct, the nucleic acid construct comprising an inducible promoter operably linked to (i) a nucleic acid encoding the member of the globin family or (ii) a nucleic acid encoding a polypeptide in a biosynthesis pathway of heme; and isolating the member of the globin family from the plurality of seedlings or plants; including either contacting the seedlings or plants with an inducer for the inducible promoter (claim 1) or germinating in the presence of an inducer (claim 2); and including processing the plurality of seedling or plants and purifying the member of the globin family from the processed seedlings or plants (claim 6).
Yusibov et al teach methods of producing polypeptides in sprout systems (see entire document). They teach and claim a method for producing a pharmaceutically active protein in sprouted seedlings by growing the seedlings in a contained regulatable environment (see claim 1).  They teach genetically engineered seeds that contain a transgene encoding a pharmaceutical peptide or protein of interest that are grown to the sprouted seedling stage in a contained, regulatable environment (see column 10, lines 9-13).  Yusibov et al expressly state that the expression of the protein is preferably controlled by an exogenously inducible promoter, and they suggest heat-shock-o C to induce the HSP18.2 promoter and extracting the desired protein for analysis by immunoblotting (see column 33, last paragraph). 
Yusibov et al do not teach the production of a member of the globin family, nor do they expressly teach germinating in the presence of an inducer.
Fraser et al teach a method of producing a heme-containing polypeptide by growing it recombinantly in a plant, including wherein the heme-containing polypeptide is a member of the globin family (see claims 27-29).  They teach recovering and purifying the recombinant polypeptide (see page 59).  They suggest growing the transgenic plant cells in suspensions culture or tissue or organ culture; such as on a floatation device or on a solid medium containing agar (see paragraph 0097 bridging pages 40-41) of growing the transgenic plants in a growth chamber or a greenhouse (see paragraph 0096 on page 40) which are contained systems.  They teach that such a recombinant plant or plant cell can include at least one exogenous nucleic acid encoding a heme-containing polypeptide which can further include a regulatory control element such as a promoter (see paragraph 0007 on page 3).  Fraser et al suggest inducible promoters, among others, for use in their vectors (see paragraph 0104 on page 43).  
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to use the method taught by Yusibov et al to produce a recombinant heme-protein from the globin family as taught by Fraser et al.  Because Yusibov et al clearly suggest that their system could be used to produce any protein of interest, and in particular pharmaceutical proteins, their system would have been any obvious choice for any practitioner seeking to produce a recombinant protein in plants as taught by Fraser et al.  
With regard to germinating the seeds in the presence of an inducer, Yusibov et al suggest spraying the inducer on seeds, embryos, or seedlings, and if one were to spray the inducer on seeds, then the inducer would be present during germination of those seeds, therefore, this is an obvious variation over the teaching of Yusibov et al.  Given the success of Yusibov in growing test proteins with their system (see column 33 and Figure 6), one would have had an expectation of success in growing any protein of interest, such as a globin family member.

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662